DETAILED ACTION
Claims 1, 3-15, and 17-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  “…a stuffing box arranged for creating a seal around a reciprocating rod entering the well…” and “…a plurality of rolling elements arranged along the bore…” should read as “…a stuffing box arranged for creating a seal around a reciprocating rod entering  arranged along the first bore…”, respectively.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “…freely rolling elements arranged in the bore and configured…” should read as “…freely rolling elements arranged in the second bore and configured…”, respectively.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 

At least claim 1 (and, similarly claims 15 and 20) were amended to further recite at least “…a multipart housing comprising a plurality of portions configured for positioning around respective sides of a reciprocating rod and, in positioning, together forming a first bore for the reciprocating rod, the first bore extending through the multipart housing and having a size configured to allow the reciprocating rod to pass through the first bore in a reciprocating and longitudinal motion…”. Examiner notes that the amended claim language is broad in nature, in which US Publication 2011/0278515 

Furthermore, Applicant’s arguments with respect to claim(s) 15 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0278515 A1 (i.e. Perio).

In regards to claim 1, Perio discloses: An aligning apparatus (as shown in at least figures 3 & 8-9), comprising: 
	a multipart housing (at least 114, 115, 117) comprising a plurality of portions configured for positioning around respective sides of a reciprocating rod (at least abstract, paragraphs [0003, 0016, 0024, 0035], and figures 1-3, introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods) and, in positioning, together forming a first bore (of at least 110 comprising at least 112, 128) for the reciprocating rod (as shown in at least figures 8-9), the first bore extending through the multipart housing and having a size configured to allow the reciprocating rod to pass through the first bore in a reciprocating and longitudinal motion (at least abstract, paragraphs [0003, 0016, 0024, 0035], and figures 1-3, introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; at least paragraph [0027 & 0029] introduces “…wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner”); 
	a fastening mechanism configured to fasten the plurality of portions to one another around the reciprocating rod (Examiner notes that at least figures 1-9 introduces for the use of a plurality of fastening type mechanisms/elements used within the apparatus to allow for coupling the unit together to perform as a pushing or pulling (i.e. tubulars, rods, etc.) device; at least paragraph [0027] introduces “In operation when it is desired to lower or raise tubulars within the well, power cylinders 33 can be actuated to move the hydraulic motors supported by plates 51 and 52 toward the tubular. Thus will bring wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner”); 
(at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14); and 
	a plurality of guide assemblies (at least 61) arranged along the bore and configured to force the rod into alignment with a second bore (of the wellhead; at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14) extending through the adjoining wellhead element during reciprocation operations (at least abstract, paragraphs [0003, 0016, 0024-0027, 0035], and figures 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner; at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14).

In regards to claim 3, Perio further discloses: wherein the guide assemblies include one of rolling elements (at least 61) and low friction bumpers (via bushing element(s) within the apparatus, as shown in figures 3).

In regards to claim 4, Perio further discloses: wherein the rolling elements (at least 61) include a plurality of wheels with a surface contour adapted to engage an outer circumference of the reciprocating rod (at least paragraph [0025-0035] introduces “…wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner”).

In regards to claim 5, Perio further discloses: wherein the wheels (at least 61) are arranged in a radial pattern about the bore (as shown in at least figures 3).

In regards to claim 6, Perio further discloses: wherein an axle (at least 58) of each of the plurality of wheels (at least 61) is arranged generally tangentially and spaced apart from the surface of the reciprocating rod (as shown in at least figures 3).

In regards to claim 7, Perio further discloses: wherein the axle (at least 58) is spaced apart by a distance substantially equal to a radius of the wheel (as shown in at least figures 3).

In regards to claim 8, Perio further discloses: wherein the plurality of rolling elements (at least 61) are replaceable from an outside of the housing (at least paragraph [0027] introduces “…wheels 61 may be solid wheels or multiple assemblies with a replaceable insert sleeve or multiple segments that bolt or attach to the inner wheel to provide different shapes and materials to confirm to the item push or pulled through the device”).

In regards to claim 9, Perio further discloses: wherein the plurality of rolling elements (at least 61) are secured to the housing with a clamp mechanism (comprising of elements 51, 52) accessible from the outside of the housing (as shown in at least figures 1-3).

In regards to claim 10, Perio further discloses: wherein the clamp mechanism (comprising elements 51, 52) further provides for adjustability of the wheel position relative to the bore (at least paragraph [0011] introduces “the device can handle pipe sizes from 2 3/8'' O.D. to 5 1/2'' O.D. without having to change the drive wheels; this allows rapid changes in pipe diameter and wide range of load applications; this configuration also allows for a wide range of different materials to be used on the drive wheels that may be more compatible with the tubing or pipe that is being run into the wellbore”).

In regards to claim 14, Perio further discloses: wherein the plurality of portions of the housing each comprise a plurality of bores for receiving fasteners to secure the portions to one another (as shown in at least figures 2-5; Examiner notes that the plurality of fasteners, such as, but not limited to bolts, screws, etc., are inherent within the apparatus to allow for coupling the unit together to perform as a pushing or pulling device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278515 A1 (i.e. Perio) in view of US Publication 2013/0327528 A1 (i.e. Frost).

In regards to claim 11, Perio discloses claim 1 above. Perio discloses: the aligning apparatus is arranged around a reciprocating rod.
However, Perio appears to be silent in regards to: wherein the aligning apparatus is arranged around a reciprocating rod of a pump jack system.
Nonetheless, Frost discloses: wherein the aligning apparatus is arranged around a reciprocating rod of a pump jack system (at least para. [0036, 0074-0080], discloses the use a reciprocating rod within a pump jack system).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Perio to include the teachings of Frost, by including the aligning apparatus arranged around a reciprocating rod taught by Perio to include (para. [0006]).

In regards to claim 12, Perio discloses claim 1 above. Perio discloses: the aligning apparatus is arranged around a reciprocating rod.
However, Perio appears to be silent in regards to: wherein the aligning apparatus is arranged around a reciprocating rod of a hydraulic rod pumping system.
Nonetheless, Frost discloses: wherein the aligning apparatus is arranged around a reciprocating rod of a hydraulic rod pumping system (at least para. [0074-0080], discloses the use a reciprocating rod within a hydraulic rod pumping system).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Perio to include the teachings of Frost, by including the aligning apparatus arranged around a reciprocating rod taught by Perio to include the apparatus to be within a hydraulic rod pumping system as taught by Frost for delivering a chemical treatment to a wellbore below the surface for recovery operations (para. [0006]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0278515 A1 (i.e. Perio) in view of US Publication 2011/0266005 A1 (i.e. Hult et al.).

In regards to claim 13, Perio discloses: the aligning apparatus (as disclosed in claim 1 above).
	However, Perio appears to be silent in regards to: wherein the aligning apparatus is arranged on a progressing cavity pump drive head.
	Nonetheless, Hult discloses: wherein the aligning apparatus (at least 26,D, 28, as shown in at least figures 1-2) is arranged on a progressing cavity pump drive head (at least abstract and paragraphs [0003, 0005, 0019, 0047] introduces “Embodiments of the invention can be used to drive rotary driven pumps or reciprocating pumps. In the case of rotary pumps, such as a progressing cavity pump (PC pump), the rod string 14 is rotated by a rotary drive at surface”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Perio to include the teachings of Hult, by modifying the aligning apparatus of the wellbore surface system taught by Perio to include for the aligning apparatus to be arranged on a progressing cavity pump drive head taught by Hult to at least allow for pumping fluids in a wellbore (at least paragraph [0003]).

Claims 15 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,803,168 (i.e. Lormand et al.) in view of US Publication 2011/0278515 A1 (i.e. Perio) with the teachings of US Publication 2017/0146007 A1 (i.e. Robison).

In regards to claim 15, Lormand discloses: A wellhead assembly (at least 12), comprising: 
(at least 14) arranged for creating a seal around a reciprocating rod (at least 16) entering a well (borehole coupled to at least 12); and 
an aligning apparatus (at least 10) coupled to the stuffing box (as shown in at least figure 1), comprising:
a multipart housing (at least 10, 22) comprising a plurality of portions configured for positioning around respective sides of a reciprocating rod (as shown in at least figure 1) and, in positioning, together forming a first bore (of at least 10, 22, 26) for the reciprocating rod (as shown in at least figure 1), the first bore extending through the multipart housing and having a size configured to allow the reciprocating rod to pass through the first bore in a reciprocating and longitudinal motion (at least abstract, column 2, lines 58-67, and figures 1-3 introduces “…reeled tubing injector apparatus is shown and generally designated by the numeral 10”);
a fastening mechanism configured to fasten the plurality of portions to one another around the reciprocating rod (Examiner notes that at least figures 1-3 introduces for the use of a plurality of fastening type mechanisms/elements used within the apparatus to allow for coupling the unit together to perform as tubing injector apparatus);
a securing mechanism configured for securing the housing to the stuffing box (as shown in at least figure 1); and
a plurality of rolling elements (at least 36 and/or of at least 22) arranged along the first bore (as shown in at least figures 1-3 ) and configured to force the rod into alignment with a second bore extending through the adjoining wellhead element during reciprocation operations (at least abstract, column 2, line 58- column 3, line 45, and figures 1-3 introduces for the tubing injector apparatus to allow for aligning the tubing with the bore of the adjoining wellhead element).
However, Lormand appears to be silent in regards to: a blowout preventer arranged at the surface of a well; 
the blowout preventer for creating a seal; 
an aligning apparatus, comprising: 
a plurality of freely rolling elements arranged along the first bore and configured to force the rod into alignment with a second bore extending through the adjoining wellhead element during reciprocation operations
Nonetheless, Perio discloses: an aligning apparatus (see at least abstract, para. [0011] and figs. 3), comprising: 
	a plurality of freely rolling elements (at least 61; at least paragraph [0012] introduces in another embodiment of the invention, two or more wheel assemblies that include reinforced rubber or synthetic material tires are freely mounted within tracks and spaced apart 180 degrees, for example; the wheel assemblies are free to move with respect to each other and consequently they are drawn together as the tires engage the tubular which is being raised or lowered) arranged along the bore and configured to force the rod into alignment with a second bore (of the wellhead; at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14) extending through during reciprocation operations (at least abstract, paragraphs [0003, 0016, 0024-0027, 0035], and figures 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner; at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lormand to include the teachings of Perio, by modifying the aligning apparatus taught by Lormand to include for a plurality of freely rolling elements arranged along the bore and configured to force the rod into alignment with the bore of the adjoining wellhead assembly element taught by Perio for at least raising or lowering tubing, cable, rods, casing or tubular structure for example, but not limited to, within a well for hydrocarbon recovery purposes (at least paragraph [0003]).	Furthermore,	Lormand in view of Perio appear to be silent in regards to: a blowout preventer arranged at the surface of a well; the blowout preventer for creating a seal.
However, Robison discloses: a blowout preventer arranged at the surface of a well; the blowout preventer for creating a seal (at least paragraphs [0018-0019] and figure 1, introduces a rod blowout preventer stack 42 and a stuffing box 44 are connected between the actuator 14 and the wellhead 16).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lormand in view of Perio to include the teachings of 

In regards to claim 17, Perio further discloses: wherein the rolling elements (of at least 61) include a plurality of axle (at least 58) mounted wheels (as shown in at least figure 5) arranged in the housing and extending into the bore to engage the reciprocating rod (as shown in at least figures 1-3).

In regards to claim 18, Perio further discloses: wherein the plurality of rolling elements (at least 61) are replaceable from an outside of the housing (at least paragraph [0027] introduces “…wheels 61 may be solid wheels or multiple assemblies with a replaceable insert sleeve or multiple segments that bolt or attach to the inner wheel to provide different shapes and materials to confirm to the item push or pulled through the device”).

In regards to claim 19, Perio further discloses: wherein the plurality of rolling elements (at least 61) are secured to the housing with a clamp mechanism (comprising elements 51, 52) accessible from the outside of the housing (as shown in at least figures 1-3).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2013/0327528 A1 (i.e. Frost) in view of US Publication 2011/0278515 A1 (i.e. Perio).

In regards to claim 20, Frost discloses: A pump jack (as shown in at least figure 1; at least paragraph [0077] introduces “…the well site 100 also includes a well head 20. In the illustrative well site 100, the well head 20 represents a pumping unit known as a “pump jack’”), comprising:
a pivoting beam (at least 21); 
a head (at least 22) arranged on the pivoting beam (as shown in at least figure 1); 
a reciprocating mechanism configured to pivotally reciprocate the pivoting beam (at least paragraphs [0036, 0074-0080] discloses the use a reciprocating rod within a pump jack system); 
a reciprocating rod (at least 31) coupled to the head (at least 22) and extending into a wellbore (at least 115) for powering a pump to pump fluid from the wellbore (at least paragraphs [0036-0037, 0074-0080], discloses the use a reciprocating rod within a pump jack system via pump 170 used for lifting production fluids up to the surface 101); 
a stuffing box (at least 32) arranged at the top of the wellbore (at least 115) and having a first bore (at least paragraph [0078] introduces the polished rod 31 is received within a stuffing box 32) with the reciprocating rod (at least 31) extending therethrough (as shown in at least figure 1).
However, Frost appears to be silent in regards to: a multipart aligning device comprising: 
a plurality of portions configured for positioning around respective sides of the reciprocating rod and, in positioning, together forming a second bore for the 
freely rolling elements arranged in the bore and configured to force the reciprocating rod laterally and into alignment with the first bore of the stuffing box.
Nonetheless, Perio discloses: a multipart aligning device (at least 114, 115, 117) comprising: 
a plurality of portions configured for positioning around respective sides of the reciprocating rod (at least abstract, paragraphs [0003, 0016, 0024, 0035], and figures 1-3, introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods) and, in positioning, together forming a second bore (of at least 110 comprising at least 112, 128) for the reciprocating rod (as shown in at least figures 8-9), the second bore extending through the multipart housing and having a size configured to allow the reciprocating rod to pass through the second bore in a reciprocating and longitudinal motion (at least abstract, paragraphs [0003, 0016, 0024, 0035], and figures 1-3, introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; at least paragraph [0027 & 0029] introduces “…wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner”); and 
freely rolling elements (at least 61) arranged in the bore and configured to force the reciprocating rod laterally and into alignment with the first bore (of the wellhead; at least abstract, paragraphs [0003, 0016, 0024-0027, 0035], and figures 1-3, which introduces wheel assembles can be moved inwardly into engagement with tubing, cable or rods extending through the platforms so that the tubing, cable or rods can be raised or lowered in a controlled manner by frictional contact between the driven wheels and the tubing, cable or rods; wheels 61 into engagement with the tubulars and the motors can then be driven in either direction to lower or raise the tubular, in a controlled manner; at least paragraph [0024], introduces a coupler 54 for the well head is secured to platform 14).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Frost to include the teachings of Perio, by modifying the pump jack assembly comprising a stuffing box taught by Frost to include for an aligning apparatus to be coupled thereto taught by Perio for raising or lowering tubing, cable, rods, casing or tubular structure for example, but not limited to, within a well (at least paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676